Title: To John Adams from the Comte de Vergennes, 30 March 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        A Versailles le 30. Mars 1780
       
       J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 21 de ce mois. Je me rappelle très bien de vous avoir dit que votre présentation seroit insérée dans la gazette de France; Mais d’après les informations que j’ai prises, je me suis convaincu que jamais les présentations, soit des ambassadeurs, soit des Ministres Plénipotentiaires, n’ont été annoncées dans notre Gazette, en sorte qu’il y auroit de l’affectation à y insérer la vôtre. Pour y supléer j’en ferai faire mention, si vous désirez, dans le Mercure de France, et vous pourrez sans aucun inconvénient prendre des mesures pour qu’elle soit répétée dans les gazettes étrangéres.
       J’ai l’honneur d’être très sincérement, Monsieur, votre très humble et très obéissant serviteur,
       
        De Vergennes
       
       
        P:S: Je joins ici le projet d’article que je me propose de faire mettre dans le Mercure; Je ne l’enverrai qu’après que vous m’en aurez dit votre sentiment.
       
      